It seems to me that the plaintiff in this action was so reckless of his own safety in trying to cross *Page 510 
the street in front of defendant's car that he should be held to be guilty of contributory negligence as a matter of law and a verdict should have been directed for the defendant.
Plaintiff saw the defendant's car approaching him from a considerable distance. He had plenty of time to have crossed the street before the car reached him, but, instead of crossing while he yet had plenty of time, he waited until the car was within about a car's length from where he was standing in the middle of the street. It was just a foolish attempt on the part of plaintiff to cross the street in front of defendant's car after the car was so close to him that it could not possibly be stopped in time to avoid a collision.
The judgment and order appealed from ought to be reversed, with directions to the trial court to dismiss the action.